Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 25 and 27-45 on the merits in response to the application filed on 4/14/2017.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant George Blasiak, Reg. No. 37,283, and dated 1/27/2021.

Please amend claims 1-45 as followed:
(Proposed Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer). 
(Cancelled without Prejudice or Disclaimer). 
(Cancelled without Prejudice or Disclaimer). 
(Cancelled without Prejudice or Disclaimer). 
(Cancelled without Prejudice or Disclaimer). 
(Cancelled without Prejudice or Disclaimer).
(Cancelled without Prejudice or Disclaimer) 
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Proposed Cancelled without Prejudice or Disclaimer).
(Currently Amended) A computer implemented method for       
              adjusting a number of total units of an item, comprising:
identifying users who have ordered the item;
ascertaining items similar to the item;
finding unstructured data of the item including unstructured data social media content relevant to the item and unstructured data web searches for the item; 
performing natural language processing on the unstructured data social media content relevant to the item and subjecting to natural language processing the unstructured data web searches for the item;
collecting data corresponding to a plurality of factors that affect a resalable return rate of the item, wherein the resalable return rate indicates a rate of returned order for the item in a resalable condition over an entire order for the item, wherein the plurality of factors include (a) a first factor provided by a user transaction history indicates collective past transactions including past returns of acquired items other than the item by the users who have ordered the item, (b) a second factor provided by a comparable sales history that  indicates collective sales histories and past patterns of returns of the items similar to the item in terms of sales attributes, (c) a third factor provided by a sales attribute item that indicates a sales volume of the item over a fixed period of time and whether the item is seasonal or not seasonal, (d) a fourth factor provided by a social media factor indicating social media sentiment of the item as determined by the performing natural language processing, and (e) a fifth factor provided by a web search activities factor indicating a web search sentiment of the item as determining by the subjecting to natural language processing;
formulating respective contribution to the resalable return rate by each factor from the factors, wherein the formulating comprises assigning a first weight to the first factor, a second weight to the second factor, a third weight to the third factor, a fourth weight to the fourth factor, a fifth weight to the fifth factor;
evaluating a first sales record of the item after a first sales period;
adjusting the respective weights associated to the first through fifth factors based on the evaluating the first sales record of the item after a first sales period by use of a machine learning process upon completion of the first sales period the item;
performing evaluation of a second sales record of the item after a second sales period;
readjusting the respective weights associated to the first through fifth factors based on the performing evaluation of a second sales record of the item after a second sales period by use of the machine learning process upon completion of the second sales period the item;
predicting the resalable return rate by use of the respective contribution per factor for the factors as determined by the readjusting, and the data corresponding to the factors; and
performing adjustment of the number of total units of the item by a number of units of the item pursuant to the resalable return rate from the predicting, wherein the method includes applying data of the first through fifth factors as training data to the machine learning process and re-predicting the resalable return rate subsequent to the applying data of the first through fifth factors as training data to the machine learning process, wherein the re-predicting, by the applying data of the first through fifth factors as training data to the machine learning process, is more accurate than the predicting. 
(Cancelled Without Prejudice or Disclaimer).
(Previously Presented) The computer implemented method   of claim 25, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item, determining that the certain user has immediately returned numerous past ordered acquired items, and increasing the total number of units of the item based on the determining that the certain user has immediately returned numerous past ordered acquired items.
(Previously Presented) The computer implemented method of claim 25, wherein the method further includes, adjusting a number of total units of a second item, the adjusting a number of total units of a second item comprising: identifying users who have ordered the second item; ascertaining items similar to the second item; finding unstructured data of the second item including unstructured data social media content relevant to the second item and unstructured data web searches for the second item; performing natural language processing on the unstructured data social media content relevant to the second item subjecting to natural language processing the unstructured data web searches for the second item; collecting data corresponding to a plurality of factors that affect a resalable return rate of the second item, wherein the resalable return rate indicates a rate of returned order for the second item in a resalable condition over an entire order for the second item, wherein the plurality of factors include (a) a first factor provided by a user transaction history indicates collective past transactions including past returns of acquired items other than the second item by the users who have ordered the second item, (b) a second factor provided by a comparable sales history that  indicates collective sales histories and past patterns of returns of the items similar to the second item in terms of sales attributes, (c) a third factor provided by a sales attribute item that indicates a sales volume of the second item over a fixed period of time and whether the second item is seasonal or not seasonal, (d) a fourth factor provided by a social media factor indicating social media sentiment of the second item as determined by the performing natural language processing, and (e) a fifth factor provided by a web search activities factor indicating a web search sentiment of the second item as determining by the subjecting to natural language processing; wherein the item is not seasonable, and wherein the second item is seasonable, wherein the method includes determining that the second item is seasonable, and wherein the method includes responsively to the determining that the second item is seasonable, increasing the weight that is assigned to the fifth factor provided by a web search activities factor indicating a web search sentiment of the second item as determined by the subjecting to natural language processing.
(Previously Presented) The computer implemented method of claim 25, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item.
(Previously Presented) The computer implemented method of claim 25, wherein the method further includes, adjusting a number of total units of a second item, the adjusting a number of total units of a second item comprising: identifying users who have ordered the second item; ascertaining items similar to the second item; finding unstructured data of the second item including unstructured data social media content relevant to the second item and unstructured data web searches for the second item; performing natural language processing on the unstructured data social media content relevant to the second item subjecting to natural language processing the unstructured data web searches for the second item. 
(Previously Presented) The computer implemented method of claim 25, wherein the method further includes, adjusting a number of total units of a second item, the adjusting a number of total units of a second item comprising identifying users who have ordered the second item. 
(Previously Presented) The computer implemented method of claim 25, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item, determining that the certain user has immediately returned numerous past ordered acquired items, and increasing the total number of units of the item.
(Previously Presented) The computer implemented method of claim 25, wherein the method further includes, adjusting a number of total units of a second item, wherein the item is not seasonable, and wherein the second item is seasonable, wherein the method includes determining that the second item is seasonable, and wherein the method includes responsively to the determining that the second item is seasonable, increasing the weight that is assigned to a factor provided by a web search activities factor indicating a web search sentiment of the second item as determined by the subjecting to natural language processing.
34.          (Currently Amended) A computer program product comprising:
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method for adjusting a number of total units of an item, comprising:
identifying users who have ordered the item;
ascertaining items similar to the item;
finding unstructured data of the item including unstructured data social media content relevant to the item and unstructured data web searches for the item; 
performing natural language processing on the unstructured data social media content relevant to the item and subjecting to natural language processing the unstructured data web searches for the item;
collecting data corresponding to a plurality of factors that affect a resalable return rate of the item, wherein the resalable return rate indicates a rate of returned order for the item in a resalable condition over an entire order for the item, wherein the plurality of factors include (a) a first factor provided by a user transaction history indicates collective past transactions including past returns of acquired items other than the item by the users who have ordered the item, (b) a second factor provided by a comparable sales history that  indicates collective sales histories and past patterns of returns of the items similar to the item in terms of sales attributes, (c) a third factor provided by a sales attribute item that indicates a sales volume of the item over a fixed period of time and whether the item is seasonal or not seasonal, (d) a fourth factor provided by a social media factor indicating social media sentiment of the item as determined by the performing natural language processing, and (e) a fifth factor provided by a web search activities factor indicating a web search sentiment of the item as determining by the subjecting to natural language processing;
formulating respective contribution to the resalable return rate by each factor from the factors, wherein the formulating comprises assigning a first weight to the first factor, a second weight to the second factor, a third weight to the third factor, a fourth weight to the fourth factor, a fifth weight to the fifth factor;
evaluating a first sales record of the item after a first sales period;
adjusting the respective weights associated to the first through fifth factors based on the evaluating the first sales record of the item after a first sales period by use of a machine learning process upon completion of the first sales period the item;
performing evaluation of a second sales record of the item after a second sales period;
readjusting the respective weights associated to the first through fifth factors based on the performing evaluation of a second sales record of the item after a second sales period by use of the machine learning process upon completion of the second sales period the item;
predicting the resalable return rate by use of the respective contribution per factor for the factors as determined by the readjusting, and the data corresponding to the factors; and
performing adjustment of the number of total units of the item by a number of units of the item pursuant to the resalable return rate from the predicting, wherein the method includes applying data of the first through fifth factors as training data to the machine learning process and re-predicting the resalable return rate subsequent to the applying data of the first through fifth factors as training data to the machine learning process, wherein the re-predicting, by the applying data of the first through fifth factors as training data to the machine learning process, is more accurate than the predicting. 
35. (Previously Presented) The computer program product of claim 34, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item, determining that the certain user has immediately returned numerous past ordered acquired items, and increasing the total number of units of the item based on the determining that the certain user has immediately returned numerous past ordered acquired items.
(Previously Presented)  The computer program product of claim 34, wherein the method further includes, adjusting a number of total units of a second item, the adjusting a number of total units of a second item comprising: identifying users who have ordered the second item; ascertaining items similar to the second item; finding unstructured data of the second item including unstructured data social media content relevant to the second item and unstructured data web searches for the second item; performing natural language processing on the unstructured data social media content relevant to the second item subjecting to natural language processing the unstructured data web searches for the second item; collecting data corresponding to a plurality of factors that affect a resalable return rate of the second item, wherein the resalable return rate indicates a rate of returned order for the second item in a resalable condition over an entire order for the second item, wherein the plurality of factors include (a) a first factor provided by a user transaction history indicates collective past transactions including past returns of acquired items other than the second item by the users who have ordered the second item, (b) a second factor provided by a comparable sales history that  indicates collective sales histories and past patterns of returns of the items similar to the second item in terms of sales attributes, (c) a third factor provided by a sales attribute item that indicates a sales volume of the second item over a fixed period of time and whether the second item is seasonal or not seasonal, (d) a fourth factor provided by a social media factor indicating social media sentiment of the second item as determined by the performing natural language processing, and (e) a fifth factor provided by a web search activities factor indicating a web search sentiment of the second item as determining by the subjecting to natural language processing; 
wherein the item is not seasonable, and wherein the second item is seasonable, wherein the method includes determining that the second item is seasonable, and wherein the method includes responsively to the determining that the second item is seasonable, increasing the weight that is assigned to the fifth factor provided by a web search activities factor indicating a web search sentiment of the second item as determined by the subjecting to natural language processing.
(Previously Presented) The computer program product of claim 34, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item.
(Previously Presented) The computer program product of claim 34, wherein the method further includes, adjusting a number of total units of a second item, the adjusting a number of total units of a second item comprising: identifying users who have ordered the second item; ascertaining items similar to the second item; finding unstructured data of the second item including unstructured data social media content relevant to the second item and unstructured data web searches for the second item; performing natural language processing on the unstructured data social media content relevant to the second item subjecting to natural language processing the unstructured data web searches for the second item. 
(Previously Presented) The computer program product of claim 34, wherein the method further includes, adjusting a number of total units of a second item, the adjusting a number of total units of a second item comprising identifying users who have ordered the second item. 
(Previously Presented) The computer program product of claim 34, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item, determining that the certain user has immediately returned numerous past ordered acquired items, and increasing the total number of units of the item.
(Previously Presented) The computer program product of claim 34, wherein the method further includes, adjusting a number of total units of a second item, wherein the item is not seasonable, and wherein the second item is seasonable, wherein the method includes determining that the second item is seasonable, and wherein the method includes responsively to the determining that the second item is seasonable, increasing the weight that is assigned to a factor provided by a web search activities factor indicating a web search sentiment of the second item as determined by the subjecting to natural language processing.
42. (Currently Amended) A system comprising:
a memory;
one or more processor in communication with the memory; and
program instructions executable by the one or more processor via the memory to perform a method for adjusting a number of total units of an item, comprising:

identifying users who have ordered the item;
ascertaining items similar to the item;
finding unstructured data of the item including unstructured data social media content relevant to the item and unstructured data web searches for the item; 
performing natural language processing on the unstructured data social media content relevant to the item and subjecting to natural language processing the unstructured data web searches for the item;
collecting data corresponding to a plurality of factors that affect a resalable return rate of the item, wherein the resalable return rate indicates a rate of returned order for the item in a resalable condition over an entire order for the item, wherein the plurality of factors include (a) a first factor provided by a user transaction history indicates collective past transactions including past returns of acquired items other than the item by the users who have ordered the item, (b) a second factor provided by a comparable sales history that  indicates collective sales histories and past patterns of returns of the items similar to the item in terms of sales attributes, (c) a third factor provided by a sales attribute item that indicates a sales volume of the item over a fixed period of time and whether the item is seasonal or not seasonal, (d) a fourth factor provided by a social media factor indicating social media sentiment of the item as determined by the performing natural language processing, and (e) a fifth factor provided by a web search activities factor indicating a web search sentiment of the item as determining by the subjecting to natural language processing;
formulating respective contribution to the resalable return rate by each factor from the factors, wherein the formulating comprises assigning a first weight to the first factor, a second weight to the second factor, a third weight to the third factor, a fourth weight to the fourth factor, a fifth weight to the fifth factor;
evaluating a first sales record of the item after a first sales period;
adjusting the respective weights associated to the first through fifth factors based on the evaluating the first sales record of the item after a first sales period by use of a machine learning process upon completion of the first sales period the item;
performing evaluation of a second sales record of the item after a second sales period;
readjusting the respective weights associated to the first through fifth factors based on the performing evaluation of a second sales record of the item after a second sales period by use of the machine learning process upon completion of the second sales period the item;
predicting the resalable return rate by use of the respective contribution per factor for the factors as determined by the readjusting, and the data corresponding to the factors; and
performing adjustment of the number of total units of the item by a number of units of the item pursuant to the resalable return rate from the predicting, wherein the method includes applying data of the first through fifth factors as training data to the machine learning process and re-predicting the resalable return rate subsequent to the applying data of the first through fifth factors as training data to the machine learning process, wherein the re-predicting, by the applying data of the first through fifth factors as training data to the machine learning process, is more accurate than the predicting. 
(Previously Presented) The system of claim 42, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item, determining that the certain user has immediately returned numerous past ordered acquired items, and increasing the total number of units of the item based on the determining that the certain user has immediately returned numerous past ordered acquired items.
(Previously Presented) The system of claim 42, wherein the method further includes, adjusting a number of total units of a second item, the adjusting a number of total units of a second item comprising: identifying users who have ordered the second item; ascertaining items similar to the second item; finding unstructured data of the second item including unstructured data social media content relevant to the second item and unstructured data web searches for the second item; performing natural language processing on the unstructured data social media content relevant to the second item subjecting to natural language processing the unstructured data web searches for the second item; collecting data corresponding to a plurality of factors that affect a resalable return rate of the second item, wherein the resalable return rate indicates a rate of returned order for the second item in a resalable condition over an entire order for the second item, wherein the plurality of factors include (a) a first factor provided by a user transaction history indicates collective past transactions including past returns of acquired items other than the second item by the users who have ordered the second item, (b) a second factor provided by a comparable sales history that  indicates collective sales histories and past patterns of returns of the items similar to the second item in terms of sales attributes, (c) a third factor provided by a sales attribute item that indicates a sales volume of the second item over a fixed period of time and whether the second item is seasonal or not seasonal, (d) a fourth factor provided by a social media factor indicating social media sentiment of the second item as determined by the performing natural language processing, and (e) a fifth factor provided by a web search activities factor indicating a web search sentiment of the second item as determining by the subjecting to natural language processing, wherein the item is not seasonable, and wherein the second item is seasonable, wherein the method includes determining that the second item is seasonable, and wherein the method includes responsively to the determining that the second item is seasonable, increasing the weight that is assigned to the fifth factor provided by a web search activities factor indicating a web search sentiment of the second item as determined by the subjecting to natural language processing.
(Previously Presented) The system of claim 42, wherein the method includes examining transaction history data of a certain user of the users who have ordered the item.


Response to Amendment
Applicant’s amendments are acknowledged.
Claims 1-24 and 26 have been cancelled. Claims 28 has been amended. Claims 29-45 have been added. 
112 Rejection has been withdrawn per amended claim language.
Claims 25 and 27-45 remain pending in this application and are allowed.
Examiner notes, a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire per Applicant’s specification (Par. 61). 
Response to Arguments
Regarding  § 101 rejection and failing to apply Berkheimer notwithstanding the assertion by the Office that additional elements are conventional. In response, Examiner asserts when performing the § 101 analysis, Examiner did consider each claim and every limitation, both individually and in combination as according to the PTO's guidelines for § 101 eligibility. In Final Rejection (11/20/2020 ) Examiner stated the storing of data is conventional  and cited MPEP 2106.05(d)(II) i. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306 for reference. 

Allowable Subject Matter
Claims 25 and 27-45 are allowed.

Reason for Allowance
The following is the Examiner’s statement for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claim 10 of the invention anticipated or obvious.
None of the cited prior art, singularly or in combination, teach or fairly suggest the combination of, in the art of Saxena, Potdar, Tang, Popescu and Yuhei,
collecting data corresponding to a plurality of factors that affect a resalable return rate of the item, wherein the resalable return rate indicates a rate of returned order for the item in a resalable condition over an entire order for the item, wherein the plurality of factors include (a) a first factor provided by a user transaction history indicates collective past transactions including past returns of acquired items other than the item by the users who have ordered the item, (b) a second factor provided by a comparable sales history that  indicates collective sales histories and past patterns of returns of the items similar to the item in terms of sales attributes, (c) a third factor provided by a sales attribute item that indicates a sales volume of the item over a fixed period of time and whether the item is seasonal or not seasonal, (d) a fourth factor provided by a social media factor indicating social media sentiment of the item as determined by the performing natural language processing, and (e) a fifth factor provided by a web search activities factor indicating a web search sentiment of the item as determining by the subjecting to natural language processing;
 performing adjustment of the number of total units of the item by a number of units of the item pursuant to the resalable return rate from the predicting, wherein the method includes applying data of the first through fifth factors as training data to the machine learning process and re-predicting the resalable return rate subsequent to the applying data of the first through fifth factors as training data to the machine learning process, wherein the re-predicting, by the applying data of the first through fifth factors as training data to the machine learning process, is more accurate than the predicting.
Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 25 and 27-45 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole, this is
improvement computing technology, as it takes data corresponding to a plurality of factors that affect a resalable return rate of the item, and applies data of the first through fifth factors as training data to the machine learning process and re-predicts the resalable return rate and the re-predicting, by the applying data of the first through fifth factors as training data to the machine learning process, is more accurate than the predicting. Thus, the 35 U.S.C. § 101 rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE WALTON/Examiner, Art Unit 3624  
        /PATRICIA H MUNSON/        Supervisory Patent Examiner, Art Unit 3624